UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of August, 2012. Commission File Number:001-14446 The Toronto-Dominion Bank (Translation of registrant's name into English) c/o General Counsel’s Office P.O. Box 1, Toronto Dominion Centre, Toronto, Ontario, M5K 1A2 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-Fo Form 40-Fþ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1):o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):o FORM 6-K SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. THE TORONTO-DOMINION BANK DATE:August 30, 2012 By: /s/ Rasha El Sissi Name: Rasha El Sissi Title: Vice President, Legal EXHIBIT INDEX Exhibit Description Q3 2012 - Earnings Press Release Q3 2012 - Dividend Press Release
